The defendants except —
1. Because the judge did not hold that the action and proceedings of the plaintiff in the premises were without authority of law.
2. That the action of the jury was not in accordance with the law.
This conveys no information wherein the action and proceedings of the city were without authority of law, whether in the want of the power of local assessments or otherwise, nor wherein the action of the jury was not in accordance with the law; and in both particulars it cannot be seen definitely how or wherein the judge erred, and the whole matter is left to conjecture. In assigning error, the appellant should point out specifically and distinctly wherein it consists, and not leave the Court to grope through the entire transcript. When this is not done, the Court will affirm the judgment below. Brumble v. Brown, 71 N.C. 513; Chasten v. Martin,84 N.C. 391; Moore v. Hill, 85 N.C. 218; Strickland v. Draughan,88 N.C. 315; Arrington v. Goodrich, 95 N.C. 462. There being no errors on the face of the record proper, and no other being legally and properly assigned, the judgment must be
Affirmed.
Cited: S.C., 112 N.C. 360. *Page 303 
(431)